COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-10-00001-CV

RIGOBERTO MENDEZ                                                    APPELLANT

                                          V.

ROSA S. GARCIA                                                        APPELLEE

                                      ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                       ----------

      We have considered the parties’ “Joint Motion To Dismiss With Prejudice.”

It is the court=s opinion that the motion should be granted; therefore, we dismiss

the appeal with prejudice. See Tex. R. App. P. 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).


                                                     PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.


      1
       See Tex. R. App. P. 47.4.
DELIVERED: June 17, 2010